Name: Commission Regulation (EC) No 1399/96 of 18 July 1996 fixing for the 1996/97 marketing year the amount of the aid for the cultivation of certain varieties of grape intended for drying
 Type: Regulation
 Subject Matter: foodstuff;  farming systems;  agricultural structures and production;  agricultural policy;  plant product;  agricultural activity
 Date Published: nan

 19. 7 . 96 EN Official Journal of the European Communities No L 180/9 COMMISSION REGULATION (EC) No 1399/96 of 18 July 1996 fixing for the 1996197 marketing year the amount of the aid for the cultivation of certain varieties of grape intended for drying THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas verification of the areas used for growing these grapes has revealed no overrun of the maximum guaran ­ teed area fixed in Article 4 of Commission Regulation (EEC) No 2911 /90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (3), as last amended by Regulation (EC) No 2614/95 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 6(6) thereof, Whereas, pursuant to Article 6 of Regulation (EEC) No 426/86, new aid arrangements in respect of specialized areas for the cultivation of sultanas, currants and musca ­ tels took effect as from the 1990/91 marketing year, whereas these arrangements have gradually replaced the HAS ADOPTED THIS REGULATION: system of production aid provided for in Article 6a; Article 1Whereas, pursuant to the second subparagraph of Article 6a ( 1 ) of the abovementioned Regulation , the Community aid per hectare should be set at the level laid down in this Regulation; 1 . For the 1996/97 marketing year, the per hectare aid for the cultivation of sultanas, currants and muscatels intended for processing pursuant to Article 6 of Regula ­ tion (EEC) No 426/86 shall be ECU 2 785 per hectare of specialized area harvested . For each variety the amount of aid shall be adjusted by the coefficient listed in the Annex. Whereas the third subparagraph of Article 6 ( 1 ) of Regula ­ tion (EEC) No 426/86 provides for the possibility to dif ­ ferentiate the amount of aid on the basis of the varieties of grapes and on other factors which may affect yield; whereas it is appropriate to provide such a differentiation by a coefficient derived from the ratio of average yield by variety to total average yield; whereas in the case of sultanas provision should be made for further differentia ­ tion between areas affected by phylloxera or replanted within the last five years, and other areas; Whereas, however, it is appropriate to provide that areas having a yield lower than a threshold differentiated for the varieties concerned shall not be considered as specia ­ lized areas for the application of the aid arrangements; whereas, therefore, aid shall not be granted for the cultiva ­ tion of such areas; 2 . For the application of Article 6 (6) of Regulation (EEC) No 426/86 areas having a yield per hectare less than :  1 500 kilograms of dried grapes for sultanas,  2 500 kilograms of dried grapes for other sultanas affected by phylloxera or replanted within the last five years,  1 500 kilograms of dried grapes for currants,  400 kilograms of dried grapes for muscatels, shall not be considered as specialized areas. The aid shall not be paid for the cultivation of the abovementioned products on these areas . Whereas it is necessary to determine the aid to be granted to producers who replant their vineyards in order to combat phylloxera under the conditions laid down in Article 6 (4) of Regulation (EEC) No 426/86; (3) OJ No L 278 , 10 . 10 . 1990, p . 35 .(') OJ No L 49, 27. 2. 1986, p. 1 . 2 OJ No L 233, 30 . 9 . 1995, p . 69 . (4) OJ No L 268 , 10 . 11 . 1995, p. 7. No L 180/10 IEN 1 Official Journal of the European Communities 19 . 7. 96 3 . Member States shall take all necessary measures for checking this minimum yield. Article 2 Pursuant to Article 6 (4) of Regulation (EEC) No 426/86, the per hectare aid to be granted to producers who replant their vineyards in order to combat phylloxera and who do not receive the aid provided for under the operational programme to combat that disease shall be ECU 3 917 per hectare . The Member States concerned shall take the administra ­ tive provisions needed for the granting of this aid. Article 1 (2) shall not apply in such cases. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX Coefficients applicable for varieties of dried grapes Variety Coefficient Sultanas affected by phylloxera or replanted within the last five years 0,8916 Other sultanas 1,1888 Currants 1,1142 Muscatels 0,3168